Citation Nr: 1330343	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-10 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disorder, to include anxiety and depression.


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 











INTRODUCTION

The appellant is a Veteran who served on active duty from August 1963 to July 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In his March 2010 VA Form 9, substantive appeal, the Veteran requested a hearing before a Decision Review Officer (DRO), as well as a Travel Board hearing.  In September 2010, an informal conference was held before a DRO at the RO.  A report of this conference is associated with the claims file.  A Travel Board hearing was scheduled for April 2012; however in March 2012, the Veteran contacted the RO to advise that he would not be able to attend the scheduled hearing.  He did not request to have it rescheduled.  This case was previously before the Board in August 2012 and May 2013 when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

In July 2013, the AMC issued a supplemental statement of the case (SSOC).  Shortly thereafter (later that month), the RO received (and forwarded to the AMC) additional, relevant records of private treatment that reflect the Veteran experienced increased symptoms of anxiety, obsessive compulsion, and depression beginning in June 2005.  Notably, these records were received without a waiver of RO consideration and prior to certification and transfer of the record to the Board (which occurred in August 2013).  When this happens, the RO must review the evidence and issue an SSOC unless the additional evidence is duplicative or not relevant to the issue on appeal (or the appellant waives initial RO review).  
38 C.F.R. § 19.37(a) (2013).  Therefore, these matters must be returned for RO initial consideration of the additional evidence and issuance of an SSOC. 

Additionally, the Veteran was last afforded a VA examination in August 2012.  However, this examination was based upon an incomplete record, as the examiner was not privy to the private treatment records (as identified above) showing the Veteran exhibited increased symptoms of anxiety and depression in 2005, and this examination was prior to the Veteran's October 2012 admission for in-patient treatment following a suicide attempt.  Under these circumstances, the Board finds that another VA medical examination to secure a medical nexus opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated (since those considered in the July 2013 supplemental statement of the case (SSOC)) clinical records of any VA treatment the Veteran has received for the disability(ies) at issue.

2. The RO should thereafter arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions that respond to the following: 

a. What is (are) the diagnosis(es) for the Veteran's current psychiatric disability(ies)? 

b. For each acquired psychiatric disability entity diagnosed, please provide an opinion as to whether such disability is, at least as likely as not (a 50 % or better probability), related to the Veteran's service (to include his allegation that his alcohol dependence was from self-medication to cope with symptoms of anxiety and depression due to fear of deployment). 

The examiner must explain the rationale for all opinions.  The examiner is asked to specifically discuss the role of the Veteran's alcoholism, and opine whether or not it is (was) a symptom of an underlying psychiatric disability.

3. The RO should then review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

